 


110 HR 1274 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income amounts awarded to qui tam plaintiffs.
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1274 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Ms. Berkley introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income amounts awarded to qui tam plaintiffs. 
 
 
1.Exclusion of amounts awarded to qui tam plaintiffs 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Award to qui tam plaintiffIn the case of an individual, gross income does not include amounts awarded to such individual as a result of a qui tam action.. 
(b)Clerical amendmentThe table of sections for such part is amended by inserting after the item relating to section 139A the following new item: 
 
 
Sec. 139B. Award to qui tam plaintiff.. 
(c)Extension of period To file amended returnNotwithstanding any other provision of law, an amended return made during the 3-year period beginning on the date of the enactment of this Act that includes the exclusion from gross income under section 139B of such Code in accordance with the amendment made by subsection (a) shall be treated as timely made for purposes of such Code. 
(d)Effective dateThe amendments made by this section shall apply to amounts awarded to qui tam plaintiffs on or after January 1, 2002. 
 
